Opinion issued January 23, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00461-CV
                            ———————————
                 IN RE SUNNYLAND DEVELOPMENT, INC.



            Original Proceeding on Petition for Writ of Mandamus


                                O P I N I O N
       Sunnyland Development, Inc. petitions for a writ of mandamus contending

that the trial court abused its discretion by entering an order declaring that Shawn

Ibrahim, Inc., Mahmood Akhtar, and Muhammed Amin satisfied a prior judgment

by tendering $680,000 rather than the larger amount Sunnyland contends it is owed




    The underlying case is Shawn Ibrahim, Inc. v. Suncoast Envtl. & Constr., Inc.;
    Sunnyland Dev., Inc.; Ajaz R. Siddiqui; and Najeeb R. Siddiqui, cause number
    2011-02593, pending in the 61st District Court of Harris County, Texas.
under the judgment. We deny Sunnyland’s petition.

                                  BACKGROUND

      In April 2014, the trial court signed a money judgment in Sunnyland’s favor

against Shawn Ibrahim, Inc., Mahmood Akhtar, and Muhammad Amin based on a

note. Ibrahim, Akhtar, and Amin appealed from that judgment. This court affirmed

the trial court’s judgment against them, and the Supreme Court of Texas

subsequently denied their petition for review. See Shawn Ibrahim, Inc. v. Suncoast

Envtl. & Constr., No. 01-14-00583-CV, 2015 WL 4043242 (Tex. App.—Houston

[1st Dist.] July 2, 2015, pet. denied) (mem. op. on reh’g). This court’s mandate

issued on January 22, 2016. But the judgment went unpaid for some time.

      This mandamus proceeding arises from later proceedings in the trial court. In

November 2018, Ibrahim, Akhtar, and Amin moved in the trial court for a

declaration that they had satisfied the 2014 judgment. Sunnyland opposed this relief.

      The crux of the parties’ dispute concerned the amount of interest that

Sunnyland is owed under the 2014 judgment, which provides that Ibrahim, Akhtar,

and Amin owe “interest at the judgment rate from the date of judgment until paid.”

Ibrahim, Akhtar, and Amin argued that interest accrued on the judgment at a rate of

5 percent per year, resulting in a total judgment amount of $680,000. Sunnyland

argued that interest accrued on the judgment at a rate of 18 percent per year, resulting

in a total judgment amount of $1,135,716.35. The parties’ divergent interest


                                           2
calculations turned on conflicting views as to what the judgment required and which

statutory provisions concerning post-judgment interest applied to it.

      The trial court agreed with Ibrahim, Akhtar, and Amin. In December 2018, it

signed an order declaring that they satisfied the 2014 judgment by tendering a

payment of $680,000 to Sunnyland. In its entirety, the trial court’s order states:

            Before the Court is Shawn Ibrahim, Inc., Mahmood Akhtar, and
      Muhammad Amin’s Motion for Declaration of Satisfaction of Final
      Judgment and Motion for Release of Judgment. The Court has
      considered the motion, any response thereto, the evidence presented,
      and the arguments of counsel, and the Court finds the motion is
      meritorious and should be GRANTED.

             It is therefore ORDERED that the Final Judgment signed on
      April 14, 2014 has been fully satisfied in all respects upon Movant’s
      tender of $680,000.00 to Judgment Creditor. It is further ORDERED
      that Shawn Ibrahim, Inc., Mahmood Akhtar, and Muhammad Amin are
      released from that judgment and have no outstanding judgment debt to
      Sunnyland Development, Inc.

      Sunnyland moved for reconsideration, which the trial court denied in January

2019. Sunnyland now seeks a writ of mandamus directing the trial court to vacate

the December 2018 order and to enter an order consistent with Sunnyland’s

interpretation of the April 2014 judgment.

                                   DISCUSSION

                              Mandamus Jurisdiction

      This court has jurisdiction to consider Sunnyland’s petition for writ of

mandamus. See TEX. GOV’T CODE § 22.221(b)(1); Jack M. Sanders Fam. Ltd. P’ship


                                          3
v. Roger T. Fridholm Revocable Living Tr., 434 S.W.3d 236, 239 (Tex. App.—

Houston [1st Dist.] 2014, no pet.) (for anything other than what could properly be

described as final judgment, petition for writ of mandamus is correct procedural

vehicle to obtain review of post-judgment order entered by trial court).

                                   Applicable Law

      A money judgment must provide for post-judgment interest. TEX. FIN. CODE

§ 304.001. If the judgment is on a contract providing for interest, the post-judgment

interest rate is the rate stated in the contract or 18 percent, whichever is less. Id.

§ 304.002. If section 304.002 does not apply, the post-judgment interest rate is:

      (1) the prime rate as published by the Board of Governors of the
          Federal Reserve System on the date of computation;

      (2) five percent a year if the prime rate as published by the Board of
          Governors of the Federal Reserve System described by Subdivision
          (1) is less than five percent; or

      (3) 15 percent a year if the prime rate as published by the Board of
          Governors of the Federal Reserve System described by Subdivision
          (1) is more than 15 percent.

Id. § 304.003(a), (c). For ease of ascertainment, each month Texas’s consumer credit

commissioner calculates the post-judgment rate that will apply to money judgments

rendered during the succeeding month under section 304.003. See id. § 304.003(b).

That rate is published in the Texas Register. Id. § 304.004. It is also published on the

Internet. See Interest Rates, Office of Consumer Credit Commissioner,

https://occc.texas.gov/publications/interest-rates (last visited Jan. 15, 2020).
                                           4
                                The Parties’ Positions

      Sunnyland argues that the post-judgment rate is 18 percent because the

underlying note specifies that rate and section 304.002 of the Finance Code

mandates application of the lesser of the rate stated in the contract or 18 percent.

Sunnyland further argues that the judgment’s provision for “interest at the judgment

rate” has to be interpreted in light of the contemporaneous findings of fact and

conclusions of law that the trial court made when it rendered its 2014 judgment. As

this court observed when Ibrahim, Akhtar, and Amin appealed from that judgment

in 2015, the trial court found that unpaid installments on the note were to earn

interest at a rate of 18 percent per year. See Ibrahim, 2015 WL 4043242, at *2, *5.

This court’s opinion and mandate, Sunnyland maintains, therefore likewise require

the trial court to apply an interest rate of 18 percent to the judgment.

      Ibrahim, Akhtar, and Amin argue that the post-judgment rate is 5 percent

because the judgment’s provision for “interest at the judgment rate” does not state a

specific rate and the rate thus is governed by section 304.003, even though the

judgment is on a note. In support, they rely on RAJ Partners v. Darco Constr. Corp.,

217 S.W.3d 638 (Tex. App.—Amarillo 2006, no pet.), in which the court of appeals

modified a judgment that did not award post-judgment interest in a contract dispute

so that interest accrued at the rate specified by section 304.003. Id. at 652–53. In

April 2014, when judgment was rendered against Ibrahim, Akhtar, and Amin, the


                                           5
rate specified by section 304.003 was 5 percent. See Judgment Rate Summary,

Office of Consumer Credit Commissioner, https://occc.texas.gov/sites/default/files/

uploads/interest/19.judgement-rate-summary.pdf (last visited Jan. 15, 2020).

                                       Analysis

      Sunnyland’s position rests on the premise that the 2014 judgment is

ambiguous as to the post-judgment interest rate and thus must be interpreted by

reference to other documents. Ibrahim, Akhtar, and Amin’s position rests on the

premise that the 2014 judgment is silent as to the judgment rate. Neither premise is

correct. The judgment provides for “interest at the judgment rate from the date of

judgment until paid.” The phrase “judgment rate” is a term of art that refers to the

rate that is now codified in section 304.003 of the Finance Code. As the trial court

correctly applied this rate to the 2014 judgment, it did not abuse its discretion.

      The phrase “judgment rate” originates from a prior version of what is now

section 304.003 of the Finance Code. See Act of May 5, 1983, 68th Leg., R.S., ch.

107, § 1, 1983 Tex. Gen. Laws 518, 518–19 (codified as TEX. REV. CIV. STAT. art.

5069-1.05, §§ 2, 5 (referring to post-judgment interest rate calculated based on

Federal Reserve as “judgment rate” and providing that Texas’s consumer credit

commissioner shall publish “judgment rate”)); see also Olympia Marble & Granite

v. Mayes, 17 S.W.3d 437, 441 n.1 (Tex. App.—Houston [1st Dist.] 2000, no pet.)

(article 5069-1.05 repealed by legislature in 1997 and its provisions placed in chapter


                                           6
304 of Finance Code without substantive change).1 Courts often referred to the post-

judgment interest rate provided by this statutory predecessor to section 304.003 as

the “judgment rate.” See Lonny J. Hoffman, Recovery & Calculation of Prejudgment

Interest Under Texas Law, 35 S. TEX. L. REV. 439, 443–44 (1994).

       Section 304.003 retains the same general post-judgment interest framework

as the prior law, but does not use the phrase “judgment rate.” See TEX. FIN. CODE

§ 304.003. Nonetheless, the bench and bar continue to refer to the post-judgment

interest rate provided by section 304.003 as the “judgment rate.” See 2 ROBIN

RUSSELL & JAMES W. PAULSEN, TEX. PRAC. GUIDE CREDITORS RIGHTS § 8.14 (2019–

20 ed.) (referring to section 304.003’s post-judgment rate as “judgment rate”); see

also Metro. Transit Auth. of Harris Cty. v. Brooks, No. 01-16-00158-CV, 2018 WL
1003520, at *6 n.5 (Tex. App.—Houston [1st Dist.] Feb. 22, 2018, no pet.) (mem.

op.) (referring to consumer credit commissioner’s online “Judgment Rate Summary”

in connection with section 304.003); Urquhart v. Calkins, No. 01-17-00256-CV,

2018 WL 3352919, at *7 n.8 (Tex. App.—Houston [1st Dist.] July 10, 2018, no pet.)

(mem. op.) (same). The consumer credit commissioner’s website explicitly refers to

it as the “judgment rate.” See Interest Rates, Office of Consumer Credit

Commissioner, https://occc.texas.gov/publications/interest-rates (last visited Jan.



1
    We omit any discussion of intervening amendments to article 5069-1.05, which
    did not materially alter the general framework of post-judgment interest in Texas.
                                          7
15, 2020).

      Because the phrase “judgment rate” has a well-established meaning under

Texas law, the 2014 judgment’s provision for interest at the “judgment rate” is an

unambiguous reference to the post-judgment interest rate set forth by section

304.003 of the Finance Code. See TEX. GOV’T CODE § 312.002(b) (providing that

words of art used in statutes shall be accorded meaning given by experts in field);

cf. Budge v. Post, 643 F.2d 372, 375 (5th Cir. 1981) (per curiam) (applying Texas

law and holding that judgment providing for post-judgment interest “at the legal

rate” wasn’t uncertain or indefinite given governing law on subject). It is

conceivable that the judgment’s award of post-judgment interest at the “judgment

rate” was erroneous, given the underlying note’s terms and section 304.002’s

applicability in contract cases. At this juncture, however, neither the trial court nor

this court can address such a complaint; Sunnyland did not appeal from the 2014

judgment and it has long since become final. See Whitmire v. Greenridge Place

Apts., 333 S.W.3d 255, 260 (Tex. App.—Houston [1st Dist.] 2010, pet. dism’d)

(after term in which appellate court renders judgment expires it lacks plenary power

to correct or alter that judgment). The trial court thus correctly applied section

304.003 based on the 2014 judgment’s reference to the “judgment rate” in deciding

the amount of post-judgment interest that Ibrahim, Akhtar, and Amin owed to

Sunnyland. Sunnyland cannot show an abuse of discretion on this record.


                                          8
                                CONCLUSION

      We deny Sunnyland’s petition for writ of mandamus.




                                           Gordon Goodman
                                           Justice

Panel consists of Justices Keyes, Goodman, and Countiss.




                                       9